USCA11 Case: 20-12030       Date Filed: 11/23/2020    Page: 1 of 6



                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-12030
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 3:05-cr-00044-RV-CJK-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff - Appellee,

                                       versus

CARLOS A. JONES,

                                                               Defendant - Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (November 23, 2020)

Before MARTIN, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:

      Carlos Jones appeals the district court’s order determining that he was

ineligible for a sentence reduction under § 404 of the First Step Act of 2018, Pub. L.
          USCA11 Case: 20-12030       Date Filed: 11/23/2020   Page: 2 of 6



No. 115-391, 132 Stat. 5194 (2018). The government has filed a motion for

summary reversal, joined by Jones, arguing that the district court’s decision is wrong

in light of our intervening decision in United States v. Jones, 962 F.3d 1290 (11th

Cir. 2020). We agree and, accordingly, reverse and remand for further proceedings.

      The relevant background is this. After pleading guilty, Jones was convicted

in 2005 of one count of trafficking five grams or more of cocaine base (crack

cocaine). See 21 U.S.C. § 841(a)(1). With that quantity he was subject to the

penalties in 21 U.S.C. § 841(b)(1)(B)(iii). The government filed an information

under 21 U.S.C. § 851(a) to establish that he had previously been convicted of three

felony drug offenses. As a repeat offender he faced a minimum sentence of ten years

of imprisonment and a maximum sentence of life imprisonment.

      At sentencing, the district court found Jones responsible for 43.8 grams of

crack cocaine and determined that he also qualified as a career offender. Using the

career-offender guideline, see U.S.S.G. § 4B1.1, the court calculated a guideline

range of 262 to 327 months of imprisonment. The court sentenced Jones to 290

months in prison.

      In 2020, Jones filed a motion for a sentence reduction under § 404 of the First

Step Act. Enacted by Congress in 2018, the First Step Act made retroactive parts of

the Fair Sentencing Act of 2010, Pub. L. 111-220, 124 Stat 2372 (2010), which

reduced the statutory penalties for certain crack-cocaine offenses but did not apply


                                          2
          USCA11 Case: 20-12030       Date Filed: 11/23/2020   Page: 3 of 6



to defendants, like Jones, who were sentenced before the effective date of that act.

Dorsey v. United States, 567 U.S. 260, 264 (2012). As relevant here, the Fair

Sentencing Act provides that a defendant must traffic at least 280 grams of crack

cocaine (formerly 50 grams) to trigger the highest penalties, 21 U.S.C.

§ 841(b)(1)(A)(iii), and 28 grams of crack cocaine (formerly 5 grams) to trigger the

intermediate penalties, id. § 841(b)(1)(B)(iii).    See Fair Sentencing Act § 2.

Trafficking any amount less than 28 grams of crack cocaine (formerly 5 grams) is

punishable under 21 U.S.C. § 841(b)(1)(C). When a defendant applies for relief

under the First Step Act, a district court may—but is not required to—impose a

reduced sentence as if these reduced penalties were in effect when the defendant

committed his offense. See First Step Act § 404(b) and (c).

      To be eligible for relief under the First Step Act, a defendant must have been

sentenced for a “covered offense.” See Jones, 962 F.3d at 1298. The term “covered

offense” means “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act . . . , that was

committed before August 3, 2010.” First Step Act § 404(a).

      When Jones filed his motion for a sentence reduction, district courts in this

Circuit had split on whether eligibility was determined based on the offense as

charged or on the “specific quantity of crack cocaine involved in the defendant’s

violation.” See Jones, 962 F.3d at 1298–1301. In his counseled motion for a


                                          3
          USCA11 Case: 20-12030       Date Filed: 11/23/2020    Page: 4 of 6



sentence reduction, Jones argued that he was eligible for a reduction because his

offense as charged triggered the statutory penalties in 21 U.S.C. § 841(b)(1)(B)(iii),

which were modified by the Fair Sentencing Act. The government responded in

opposition, arguing that he was ineligible because his offense conduct involved more

than 28 grams of crack cocaine. So in the government’s view, he was still subject

to the same statutory penalties.

      The district court agreed with the government’s position and determined

Jones’s eligibility based on his actual conduct, specifically its prior finding at

sentencing that his offense involved 43.8 grams of crack cocaine. The court wrote

that “[t]he record reflects that Jones’ offense involved well over 28 grams of cocaine

base, and under the ‘offense controls’ theory (which I continue to believe is correct),

his statutory sentence is unchanged.” The court did not state what it would do if

Jones was eligible for a reduction.

      We have since rejected the argument that the district court “must determine a

movant’s ‘covered offense’ by considering the specific quantity of crack cocaine

involved in the defendant’s violation.” Jones, 962 F.3d at 1301. In Jones, which

was decided shortly after this appeal was filed, we held that courts should consider

only whether the quantity of crack cocaine satisfied the specific drug-quantity

elements in § 841—in other words, whether his offense involved 50 grams or more

of crack cocaine, therefore triggering § 841(b)(1)(A)(iii), or between 5 and 50 grams,


                                          4
           USCA11 Case: 20-12030          Date Filed: 11/23/2020      Page: 5 of 6



therefore triggering § 841(b)(1)(B)(iii). Id. A defendant has a “covered offense” if

“the movant’s offense triggered the higher penalties in section 841(b)(1)(A)(iii) or

(B)(iii).” Id. So any actual amount of drugs involved in the movant’s offense

beyond the amount related to his statutory penalty is not relevant to his eligibility.

Id. Nevertheless, the court may consider its prior drug-quantity findings in deciding

whether and to what extent to grant a sentence reduction. Id.

       Here, as both parties now agree, it is clear that Jones has a “covered offense”

because his offense “triggered the higher penalties in section . . . [841(b)(1)](B)(iii).”

Id. Jones’s offense is now punishable under 21 U.S.C. § 841(b)(1)(C), despite the

district court’s prior finding that he was responsible for 43.8 grams of crack cocaine.

Because the Fair Sentencing Act modified the penalties for Jones’s offense, he has

a “covered offense” under the First Step Act. See id. Accordingly, the district court

legally erred in finding that Jones was not eligible for a sentence reduction.

       Because there is “no substantial question as to the outcome of the case,”

Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969) 1, we GRANT

the joint motion for summary reversal, REVERSE the order denying Jones’s

motion, and REMAND this case for the court to decide, in its discretion, whether




       1
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              5
           USCA11 Case: 20-12030      Date Filed: 11/23/2020   Page: 6 of 6



and to what extent to grant Jones relief under the First Step Act. See Jones, 962 F.3d

at 1304.




                                          6